21-10249-mg   Doc 1   Filed 02/08/21 Entered 02/08/21 16:17:47   Main Document
                                    Pg 1 of 4
21-10249-mg   Doc 1   Filed 02/08/21 Entered 02/08/21 16:17:47   Main Document
                                    Pg 2 of 4
21-10249-mg   Doc 1   Filed 02/08/21 Entered 02/08/21 16:17:47   Main Document
                                    Pg 3 of 4




    01-25-2021
21-10249-mg   Doc 1   Filed 02/08/21 Entered 02/08/21 16:17:47   Main Document
                                    Pg 4 of 4
